DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/17/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/20 has been entered.
Claims 14, 17, 25-26 have been amended.
Claims 27-37 have been added.
Claims 14, 17, 20-37 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is indefinite in the recitation that the patient has not been diagnosed with/does not suffer from rheumatoid arthritis.  It is unclear if the “/” is intended to be in the alternative, or to indicate that both conditions are required.  For example, would the claims encompass a patient that has not been diagnosed with arthritis, or would the claims require that the patient has not been diagnosed with and does not suffer from rheumatoid arthritis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 14, 20-22, 26, 28, 30-32, 36  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2012/0114595, as evidenced by Rico et al., 1990, or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0114595, in view of Rico et al., 1990.
The ‘595 publication teaches a method of treating rheumatoid arthritis in a patient by administering a protein comprising the extracellular domain of AILIM/ICOS (i.e. a soluble form of the protein), said protein having the sequence of SEQ ID NO: 7 (see page 7 and 28-29).  Said protein comprises a human ICOS protein that is 100% identical to SEQ ID NO: 2 of the instant application (see attached alignment). The ‘595 publication teaches that said AILIM is a ligand for B7h (see page 7, in particular).   The ‘595 publication teaches adding oligosaccharides to the AILIM polypeptide (i.e. hyperglycosylated or conjugation to a “stabilizing molecule” see page 7).    The ‘595 publication teaches administration by injection (see page 29, in particular). Treating a patient with rheumatoid arthritis would necessarily mean that the treated patient has been diagnosed with rheumatoid arthritis. Additionally, patients with rheumatoid arthritis inherently have a reduction in bone volume, or osteopenia, since this is a characteristic of the disease (see Rico et al.).  Thus the RA patients treated in the method of the ‘595 publication would inherently be diagnosed with RA, and hence osteopenia.  Alternatively, it would be obvious to administer the ICOS polypeptide to a rheumatoid arthritis subject having osteopenia, since it is a known consequence of the disease as taught by Rico.  Furthermore, treating of osteopenia and inhibit osteoclast differentiation would be latent or inherent properties of the method of the ‘595 publication.
9/17/20 have been fully considered but they are not persuasive.
Applicant argues that osteopenia is defined as bone mineral density between 1 and 2.5 SD below that of a young normal adult, citing Karaguzel et al. Applicant also argues that patients with rheumatoid arthritis may also suffer from osteopenia, but not all do, citing Haugeber which teaches that the proportion of rheumatoid arthritis patients having reduces bone mass of less than 1 SD below control was 27.6% in the neck, 31.6% in hip, and 19.6% in the spine.  Applicant also argues that Duncan et al. teach that of 7 patients examined, two had signs of juxta-articular bone loss in the hand, and Haugeberg, Orstavik, and Haugeberg teach that no all RA patients have osteoporosis. 
The present claims are not limited to treating patients with osteopenia as defined by bone mineral density of between 1 and 2.5 SD below that of young normal adult. Furthermore, the specification does not define osteopenia to be limited to such patients.  
Karaguzel describes the World Health organization clinical definition of osteopenia based on BMD between 1 and 2.5 SD below normal, but the claims are not limited to osteopenia of any particular bone mineral density.  Duncan relates to measuring osteoporosis in hand joints, and teaches that no osteoporosis was detected in one patient, while osteoporosis was evident in the other 6 cases (see page 950, in particular).  Likewise, the other references relate to osteoporosis. However, the claims are also not limited to patients with osteoporosis or a particular level or type of osteopenia.  The claims broadly encompass treating a patient with “osteopenia”.   The term osteopenia is commonly used in the art to describe the disease process of rheumatoid arthritis resulting in bone loss.  See Rico et al., which teaches that rheumatoid arthritis is characterized by osteopenia, with some authors place its incidence at 100%.  Rico et al. also teach that there is reduction in bone volume inTA as a group (see page 66, in particular). Duncan et al. also teaches that all patients with rheumatoid arthritis have an imbalance which favored net loss of bone mineral (i.e. osteopenia, see page 945, in particular). This is also consistent with the instant specification.  The instant specification teaches that pathological bone loss can be detected in rheumatoid arthritis, and that bone loss are specific of rheumatoid arthritis (see pages 2 and 14, in particular).  Therefore, the rheumatoid arthritis patients treated 
Applicant further argues that the claimed use of ICOS requires triggering B7h in osteoclasts, while in contrast the prior art uses the ICOS to activate lymphocytes.
The ‘595 publication teaches an ICOS polypeptide 100% identical to the claimed polypeptide and teaches that if functions to bind to B7h, exactly as recited in the present claims. The independent claims recite no limitations regarding triggering B7h in osteoclasts, as argued by Applicant.  Regardless, triggering B7h, inducing osteoclast differentiation, and inhibiting osteopenia, would be a latent property of the method of the prior art, which teaches administration of a polypeptide identical to that of the instant claims. 

Claim(s) 14, 20-22, 25-26, 28, 30-32, 35-36  is/are rejected under 35 U.S.C. 103 as obvious over US 2012/0114595, in view of Duncan et al., 1965 and Bottcher et al., 2008.
The ‘595 publication teaches a method of treating rheumatoid arthritis in a patient by administering a protein comprising the extracellular domain of AILIM/ICOS (i.e. a soluble form of the protein), said protein having the sequence of SEQ ID NO: 7 (see page 7 and 28-29).  Said protein comprises a human ICOS protein that is 100% identical to SEQ ID NO: 2 of the instant application (see attached alignment). The ‘595 publication teaches that said AILIM is a ligand for B7h (see page 7, in particular).   The ‘595 publication teaches adding oligosaccharides to the AILIM polypeptide (i.e. hyperglycosylated or conjugation to a “stabilizing molecule” see page 7).    The ‘595 publication teaches administration by injection (see page 29, in particular). 
Furthermore, as taught by Duncan et al. juxta-articular osteoporosis is so common a finding that it has been included among the diagnostic criteria in the definition of rheumatoid arthritis.  Furthermore, Bottcher et al. teach that osteoporosis is an early and common feature in RA and occurs in various forms, including periarticular 

Claim(s) 14, 20-21, 23, 26, 28, 30-31, 33, 36  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20040146506 , as evidenced by Rico et al., 1990, or, in the alternative, under 35 U.S.C. 103 as obvious over US 20040146506, in view of Rico et.
The ‘506 publication teaches a pharmaceutical formulation comprising a  fusion protein comprising the extracellular region of human JTT-1 and Fc region of human immunoglobulin (i.e. soluble) for treatment of autoimmune diseases including rheumatoid arthritis  (see page 4 and 20, in particular). The ‘506 publication teaches JTT-1 of SEQ I D NO: 2, which comprises a human ICOS protein 100% identical to SEQ ID NO: 2 of the instant application (see attached alignment and page 88 of the ‘506 publication, in particular).  The ‘506 publication also teaches using the formulation to examine its effect on symptoms of the disease in an animal model for rheumatoid arthritis in DBA mice (see page 20, in particular). The ‘506 publication teaches administration by injection (see page 20, particular). The JTT-1-Fc polypeptide is structurally identical to the ICOS, Fc linked polypeptide of the instant claims, and it would bind to B7h.  Additionally, patients with rheumatoid arthritis inherently have a reduction in bone volume, or osteopenia, since this is a characteristic of the disease (see Rico et al.).  Thus the RA patients treated in the method of the ‘506 publication would inherently be diagnosed with RA, and hence osteopenia.  Alternatively, it would be obvious to administer the ICOS polypeptide to a rheumatoid arthritis subject having osteopenia, since it is a known consequence of the disease as taught by Rico.  Furthermore, treating of osteopenia and inhibiting osteoclast differentiation would be latent or inherent properties of the method of the ‘506 publication.

Applicant’s arguments filed 9/17/20 have been fully considered but they are not persuasive.
Applicant argues that the claims are not anticipated or obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above. 

Claims 14, 20-26, 28, 30-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2012/0114595 or US 20040146506, in view of Duncan et al., 1965, Bottcher et al., 2008 and Jevsevar et al., 2010.
The teachings of the ‘595 publication, the ‘506 publication, Duncan et al., and Bottcher et al. are described above.
The references do not explicitly teach conjugation to polyethylene glycol (PEG).
Jevsevar et al. teach that the covalent attachment of PEG to a therapeutic protein is a well-established, widely employed technology that fulfills many of the requirements for safe and efficacious drugs.  Jevsevar et al. teach that PEGylating improves biomedical efficacy and physiochemical properties of therapeutic proteins (see abstract in particular).  Jevsevar et al. teach several types of PEG reagents for use in PEGylation, including PEG succinimidyl carbonate or succinate, PEG aldehyde, and PEG-p-nitrophenyl carbonate (see pages 117 and 120, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made PEGylate the therapeutic proteins of the ‘595 publication or the ‘506 publication and Duncan and Bottcher, as taught by Jevsevar et al.  The ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Jevsevar et al. teach that the covalent attachment of PEG to a therapeutic protein is a well-established, widely employed technology that fulfills may of the requirements for safe and efficacious drugs and that it improves biomedical efficacy and physiochemical properties of therapeutic proteins.  Furthermore, selecting from the known types of PEG or means of PEGylation would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant’s arguments filed 9/17/20 have been fully considered but they are not persuasive.
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above. 

Claim 17 is allowed.  Claims 27 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644